DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-7, filed 4/30/2021, with respect to the rejection(s) of claim(s) 1-13 under 35 U.S.C. § 103 as being unpatentable over Maggioni in view of Thayer have been fully considered and are persuasive.  Particularly, the Examiner agrees that the amendment to claim 1 with respect to the bearing surface of the first bearing area and the second bearing area extend toward each other at a same height level along the longitudinal axis overcomes the previous rejection. It is noted that in the prior rejection, the examiner has not interpreted Thayer in the same manner as Applicant portrays in the annotated Fig. 7 provided on page 6 of the response.  Applicant has pointed to tabs 168a and 168b and states that these bearing surfaces are not at the same height.  In the prior office action, the length of those portions in the longitudinal direction were interpreted to be the first and second bearing areas, and as the length from the base to the distal end of the annular projection from which the tabs 168a, b extend is the same all the way around, those bearing areas have the same height. However, the claim now calls for the bearing surfaces to project toward each other at the same height, which Applicant correctly points out that Thayer does not disclose as the portions projecting toward each other are at different heights.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Maggioni in view of Lu (US 6,669,666).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 calls for the two bearing areas to be situated at the same height level along the longitudinal axis.  Clam 1, from which claim 13 depends, has been amendment to include the limitation “wherein a bearing surface of the first bearing area and a bearing surface of the second bearing area extends toward each other at a same height level along the longitudinal axis”.  Claim 1 appears to be more specific than claim 13, and therefore claim 13 fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maggioni (US 2004/0147876) in view of Lu (US 6,669,666)
Regarding claim 1, Maggioni discloses a syringe 1 provided with a body 2 (page 2, para. 0026), a piston 4/18 capable of sliding in the body (page 2, para. 0033; figs. 8-9), and an injection device comprising a needle 8 oriented along a longitudinal axis and a casing 9 removably secured to the body and carrying the needle (page 2, para. 0029; figs. 5-6). The casing comprising a plurality of flexible tabs 10, each provided with a stop 12 (page 2, para. 0030), the piston comprising a docking system 20 p0rovided with a housing that comprises a flange 21 configured to hold the stops 12 of the flexible tabs in the housing in an insertion position in which the tabs are inserted into the housing (page 2, para. 0035; figs. 1, 3), the plurality of tabs comprising a first tab and a second tab situated in opposing areas of the around the longitudinal axis (page 3, bottom of col. 1; fig. 1), the flange comprising a first bearing area and a second bearing area configured to be in contact with the first tab and the second tab in the insertion positon (page 2, para. 0040; fig. 1), wherein the first tab and second tab are configured to provide elastic support respectively on the first bearing area and the second bearing area in the insertion position (page 2, para. 0040; fig. 6).
Claim 1 further calls for the first bearing area and the second bearing area to be dissymmetrical relative to the longitudinal axis.  Maggioni discloses that cut outs on the first and second tabs are dissymmetrical  thereby causing the needle to cant when the needle is retracted to prevent the needle from exiting the syringe barrel opening after use (page 2, para. 0042; fig. 7), but fails to disclose that the first bearing area and the second bearing area are dissymmetrical. Lu teaches a syringe having a similar structure and operation to the claimed invention, wherein the docking system includes an dissymmetrical bearing area 32 relative to the longitudinal axis (fig. 5: opening in piston 31 is dissymmetrical relative to the longitudinal axis) such that the proximal portion of the needle casing received in the docking system of the piston causes the needle to cant such that the needle cannot exit the syringe barrel after retraction (fig. 4).  Lu further teaches that the bearing surface of the first bearing area and the second bearing area extend toward each other at the same height level along the longitudinal axis (see fig. 5 annotate below).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bearing areas of Maggioni to be dissymmetrical and include first and second bearing areas extending toward each other at the same height level as taught by Lu rather than forming the tabs to be dissymmetrical because doing so achieves the same purpose of canting the needle upon retraction into the syringe body and therefore this modification is a substation of equivalents known for the same purpose.

    PNG
    media_image1.png
    551
    782
    media_image1.png
    Greyscale

Claim 2 calls for the first bearing area to be further from the longitudinal axis than the second bearing area.  The combination of Maggioni with the docking system of Lu discussed above with regard to claim 1 would result in the first bearing area being further from the longitudinal axis than the second bearing area.  As can be seen in an exploded view of fig. 5 annotated below, Lu discloses that the first bearing area is tilted away from the longitudinal axis and the second bearing surface is tilted toward the longitudinal axis.  Therefore, the features of claim 2 are included in the combination described above with regard to claim 1.

    PNG
    media_image2.png
    378
    761
    media_image2.png
    Greyscale

Regarding claim 3, Lu teaches that the first and second bearing areas are formed by and inwardly extending annular flange.  As discussed above with regard to claim 2, the second bearing area extends further toward the longitudinal axis than the first bearing area. Therefore, the second bearing area is a portion protruding beyond the flange forming the first bearing surface toward the longitudinal axis (fig. 5 annotated above).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include this feature in the combination described above with regard to claims 1 and 2 because this configuration is critical to the operation of the device, specifically to canting the needle after retraction to prevent the needle from exiting the syringe barrel after use.
Regarding claim 4, the first and second bearing areas of Lu are formed by a continuous annular flange or ring.  Therefore, the portion forming the second bearing is a sector of the annular ring.  As this features in an intrinsic part of the docking system of Lu which was incorporated into the device of Maggioni in the combination described in claim 1, this feature is included in that combination.
Claim 5 calls for the angular sector to form an angle greater than 30⁰.  Claim 6 calls for the angle to be less than 90⁰.  Applicant has not provided any criticality to this feature. As discussed above with regard to claim 4, the first and second bearing areas of Lu for formed by a continuous annular ring or flange.  The bounds of the first bearing area and the second bearing area are arbitrary.  However, it would be reasonable to assign one half of the ring to the first bearing area and the other half to the second bearing area, as Lu depicts the opening tilted on an axis coming out of the page in fig. 5.  This axis defines the first and second bearing areas.  See fig. 5 annotated below.  The sectors form 180⁰.  As this features in an intrinsic part of the docking system of Lu which was incorporated into the device of Maggioni in the combination described in claim 1, this feature is included in that combination.

    PNG
    media_image3.png
    617
    789
    media_image3.png
    Greyscale

Regarding claim 7, Maggioni and Lu fail to disclose the spacing between the tabs.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the spacing between the tabs must be less than the width dimension of the second bearing surface to ensure that one of the tabs engages the second bearing surface because this is necessary to achieve the cant of the needle within the syringe barrel which is a critical feature of the invention.
Claim 8 calls for a pair of additional flexible tabs. Claim 10 calls for only one pair of additional flexible tabs. Maggioni fails to disclose the number of tabs, but discloses at least two.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Maggioni in view of Lu to have a second pair of flexible tabs because doing so would have been a mere duplication of parts. This would result in only one pair of additional tabs.  Applicant has not described any unexpected results stemming from the second pair of flexible tabs.
Claim 9 calls for the tabs to be uniformly distributed about the longitudinal axis. Claim 11 calls for the tabs to be symmetrical two by two relative to the longitudinal axis.  The prior art fails to explicitly disclose this feature, however, it is well known in the art to distribute members uniformly about the axis, such uniformly distributed tabs would necessarily be symmetrical.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tabs discussed in claim 8 above such that they are distributed uniformly about the longitudinal axis to ensure that the tabs engage the docking system regardless of the orientation of the needle casing relative to the docking system.
Claims 10 and 11 are addressed with claims 8 and 9, respectively, above.
Regarding claim 12, Maggioni disclosed that the tabs are individual elements as can be seen in fig. 1.  Therefore, the ends of the tabs are disjointed from each other because they are not attached to each other.
Regarding claim 13, Lu teaches that the two bearing areas are situated at the same height level along the longitudinal axis as can be seen in fig. 5 annotated above. Since the first and second bearing surface of Lu are included in the combination described above with regard to claim 1, this feature is also included.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125.  The examiner can normally be reached on Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783